Case 6:19-cv-00383-GAP-GJK Document 10 Filed 03/26/19 Page 1 of 1 PageID 74




                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   DANIEL J. NEWLIN, P.A.,

                          Plaintiff,

   v.                                                          Case No: 6:19-cv-383-Orl-31GJK

   DEX MEDIA HOLDINGS, INC.,
   FENSTERSHEIB LAW GROUP, P.A.,
   ROBERT J. FENSTERSHEIB and DAVID
   S. FENSTERSHEIB,

                          Defendants.


                                                ORDER
          The parties were given until March 14, 2019, to respond to the Related Case Order

   (Doc. 4) and the Interested Persons Order (Doc. 5), both entered February 28, 2019. Plaintiff and

   Defendants Fenstersheib Law Group, P.A., Robert J. Fenstersheib, and David S. Fenstersheib have

   failed to respond and are hereby ORDERED TO SHOW CAUSE by April 9, 2019, why

   sanctions should not be imposed, which may include dismissal of this case, for failure to respond

   to the Related Case Order and Interested Persons Order.

          DONE and ORDERED in Chambers, Orlando, Florida on March 26, 2019.




                                                                                           


   Copies furnished to:

   Counsel of Record
   Unrepresented Party
